DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues beginning on page 4 of the remarks filed 3/3/2022 that Novlan fails to teach priority relative to other direct communication. 

Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims thus changing the scope of the invention. A new grounds of rejection is applied after an updated search and a new reference discovered.

Applicant’s Argument: Applicant argues beginning on page 4-6 of the remarks filed 3/3/2022 that Novlan fails to teach sensing time-frequency resources for direct communication and that the combination of Novlan with a later embodiment is flawed because there would be no collision as the resources are authorized for use. 

Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims thus changing the scope of the invention. A new grounds of rejection is applied after an updated search and a new reference discovered necessitated by Applicant’s amendment. Examiner 

Applicant’s Argument: Applicant argues page 7 that the claims 2, 3, which have not been amended, are not taught in Novlan. Novlan fails to teach sensing time-frequency resources for direct communication and that the combination of Novlan with a later embodiment is flawed because there would be no collision as the resources are authorized for use. The rejection further relies on impermissible hindsight.

Examiner’s Response: Applicant's arguments filed 3/03/2022 with respect to claim 2-3 have been fully considered but they are not persuasive.. Examiner asserts the modification would have a reasonable expectation of success as the first embodiment of Novlan in ¶0106-111 for Figure 5 actually implements a sensing step as well, see ¶0132 which details step 2 which follows step 1 of requesting / receiving the resources, and ¶0218 in which sensing may be performed when the resources are contended, these resources being the authorized resources as this occurs in step (2) that follows step (1). Thus Novlan clearly shows that resources indicated to the UE may be sensed as these include contended resources. In this case, it would be obvious to modify this embodiment of Novlan with the later embodiment in ¶0365-366 that shows an example in which assigned resources and indicated to the UE by the network may be sensed in the same way for preventing collisions. Thus it is entirely reasonable that this modification would result in success as Novlan teaches this modification already in ¶0218 for resources indicated by the network and thus would not teach away from the first embodiment of Novlan. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant’s Argument: Applicant argues beginning on page 7 of the remarks filed 3/3/2022 that Novlan fails to requesting resources for D2D but only requests authorization for D2D and does not actually request D2D resources. 

Examiner’s Response: Applicant's arguments filed 3/03/2022 with respect to claim 4 have been fully considered but they are not persuasive. Cited portions of Novlan includes ¶0106-111. The claim, under broadest reasonable interpretation, recites a message requesting time-frequency resources, which may be interpreted as a request to be authorized to perform D2D communication as any form of requesting D2D communication would broadly support requesting the resources that are used for D2D communication.  In other words, requesting authorization for use of D2D communication and receiving in response an indication of the resources for D2D is considered support for a message requesting D2D resources. The request in Novlan incudes “a request to be authorized for D2D transmission/reception” and “The DCA message can indicate a priority for D2D communication relative to other traffic types, as well as a request for authorization of particular D2D communication modes” and in response, the UE is authorized and is notified “the resources utilized by the D2D communication channels for which the UE 114 has been authorized.” Examiner asserts that a UE requesting to be authorized to communicate on a D2D channel as in Novlan supports a message requesting D2D resources as the message requesting authorization in Novlan prompts the eNB to respond with resources of the D2D channel, and the DCA request of authorization of the D2D channel includes request of authorization of the D2D resources of the channel thus supporting the claim language. The claim does not specify that the request includes specific resources to be used or any identification of actual resources at all, just that there is a request for D2D 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (“Novlan”) (US 20140328329 A1, effective filing date of provisional application 61917185 filed 12/17/2013) in view of Novlan et al. (US 20140242963 A1, hereinafter ‘963, effective filing date from provisional application 61/768226 of February 22, 2013).

Regarding claim 1, Novlan teaches:
A user equipment (UE) device in a cellular communication system comprising: 
[Figure 5, UE 114 intending to perform D2D i.e. direct communication], wherein the controller is further configured to perform the processes of: 
identifying a communication priority of the direct communication to be performed with the another UE device [¶0106-107, process of Figure 5 involves request sent by UE includes priority of D2D thus priority of D2D communication is identified by the UE],
transmitting, to a base station, information indicating the communication priority [¶0106-111 priority in request of process in Figure 5];
receiving, from the base station, a set of time-frequency resources for the direct communication [¶0109, response sent by eNB to UE, provides additional parameters and authorized time-frequency resources for D2D];
performing sensing in the set of time-frequency resources; selecting, based on the sensing, a part of the set as time-frequency resources used for direct communication [¶0106-111 teaches request for D2D resources and receipt as part of a step (1) of Figure 5, and ¶0218 refers to Figure 5, in which sensing is performed in process of Figure 5 to determine if D2D channel resources are being used, and then transmit on the D2D resources if not being used thus selects at least a part, this performed as part of step 2 see ¶0132, in which step 2 is performed after receipt of resources in step 1 in which part of D2D resources are used / selected to set up D2D communication ¶0132-143].
Novlan teaches contended resources based on the type of D2D resources but does not expressly teach the priority indicated is relative to other D2D communication however ‘963 teaches the communication priority indicating priority relative to other direct communication [¶0103, UE initiated D2D discovery request sent to the eNB, “A D2D DR may indicate different discovery priority values. This allows a device or network to have greater flexibility in devoting time-frequency and power resources, which can match either the current radio conditions or the device usage scenario (such as higher priority for emergency data services over commercial data services)” thus indication of different priority values means priority values are relative to priority of other direct communication for D2D applications].


Regarding claim 4, Novlan-‘963 teaches:
The UE device of claim 1, wherein the controller is further configured to perform the process of transmitting information indicating the communication priority by transmitting, to the base station, a message requesting time-frequency resources for the direct communication, the message including the information indicating the communication priority [Novlan ¶0107-111 priority in request for D2D resources sent to base station indicating a priority and requesting authorization for D2D resources, in response receiving the D2D resources, thus considered broadly requesting time-frequency resources for direct communication as the device requests and prompts the network to provide resources for authorized D2D].

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (“Novlan”) (US 20140328329 A1, effective filing date of provisional application 61917185 filed 12/17/2013)

Regarding claim 2, Novlan teaches:
A method performed at a user equipment (UE) device [Figure 1-5 shows UEs] in a cellular communication system, the method comprising: 
identifying a communication priority of the direct communication to be performed with the another UE device [¶0107, request sent by UE includes priority of D2D thus priority of D2D communication is identified by the UE],
[¶0107-108 priority in request for D2D resources sent to base station];
receiving, from the base station, a set of time-frequency resources for the direct communication [¶0109, response sent by eNB to UE, provides additional parameters and authorized time-frequency resources for D2D].
Novlan teaches in this example selecting resources from authorized resources but does not teach sensing at this embodiment however Novian in another embodiment teaches performing sensing in the set of time-frequency resources; selecting, based on the sensing, a part of the set as time-frequency resources used for direct communication [¶0365-366, UE assigned resources indicated by network and performs listening before transmitting, then transmits thus selects the resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan such that sensing is performed on the resources for direct communication to select the resources. Novlan in the first embodiment teaches receiving the resources and using them, and in a later section describes further details of step (2) of Figure 5, ¶0106-111, which includes a sensing step before using the assigned resources, thus it still would have been obvious to modify Novlan with the later embodiment described in Novlan to teach sensing as in §0365-366 to avoid collision as these are also assigned resources by the network and should be sensed before using, which is supported by Novlan as a whole see ¶0218 where sensing is performed on assigned resourecs in response to the request, thus the modification has a reasonable expectation of success according to the teachings of Novlan.

Regarding claim 3, Novlan teaches:
An apparatus for controlling a user equipment (UE) device in a cellular communication system [Figure 1-5 shows UEs] comprising: 
a controller configured to perform direct communication with another UE device [Figure 5, UE 114 intending to perform D2D i.e. direct communication], wherein the controller is further configured to perform the processes of: 
[¶¶0107, request sent by UE includes priority of D2D thus priority of D2D communication is identified by the UE],
transmitting, to a base station, a message requesting time-frequency resources for the direct communication, the message including information indicating the communication priority [¶0107-108 priority in request for D2D resources sent to base station];
receiving, from the base station, a set of time-frequency resources for the direct communication [¶0109, response sent by eNB to UE, provides additional parameters and authorized time-frequency resources for D2D];
Novlan teaches in this example selecting resources from authorized resources but does not teach sensing at this embodiment however Novian in another embodiment teaches performing sensing in the set of time-frequency resources; selecting, based on the sensing, a part of the set as time-frequency resources used for direct communication [¶0365-366, UE assigned resources and performs listening before transmitting, then transmits thus selects the resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novlan such that sensing is performed on the resources for direct communication to select the resources. Novlan in the first embodiment teaches receiving the resources and using them, and in a later section describes further details of step (2) of Figure 5, ¶0106-111, which includes a sensing step before using the assigned resources, thus it still would have been obvious to modify Novlan with the later embodiment described in Novlan to teach sensing as in §0365-366 to avoid collision as these are also assigned resources by the network and should be sensed before using, which is supported by Novlan as a whole see ¶0218 where sensing is performed on assigned resourecs in response to the request, thus the modification has a reasonable expectation of success according to the teachings of Novlan.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478